DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 recite the limitation “computing an average specific gravity (ASG) of the mud” (claims 1 and 18), and “a mud tool controller…operable to compute an average specific gravity (ASG) of the mud” (claim 11).  However, it is unclear if the average specific gravity is referring to the entirety of the drilling fluid composition (i.e. mixture of solids, liquids, and gases), or is referring to only one aspect of the entire mixture, i.e. just solids, which is indicated in the disclosure as low and high gravity solids, thus rendering the claims indefinite.  Dependent claims 2-10, 12-17, and 19-20 are rejected based upon their dependency from rejected claims. 
The terms “low” and “high” in relation to gravity of solids in claim 7 are relative terms which renders the claim indefinite. The terms “low” and “high” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification mentions no recited actual values and/or ranges of values in this regard, thus it is indefinite as to the cut-off values/ranges that are being recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210016297 discusses high and low gravity solids and particular densities associated with HGS and LGS. 
None of the prior art of record appears to directly read on the invention as understood by the Examiner, however, due to the presence of indefinite claim language throughout the claimed invention, as indicated in the rejection(s) under 35 U.S.C. 112 above, a complete comparison to the Prior Art and the claimed invention could not be made by the Examiner.   However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	5/16/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861